DETAILED ACTION

Status of the Application
	A preliminary amendment was filed on March 18, 2022. Claim 1 was cancelled and new claims 2-21 were added. Claims 2-21 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of March 9, 2020 and claims priority as a continuation (CON) of application # 16/409,430 (filed on May 10, 2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 3 and 4 contain limitations or information dependent on a conditional “when” being true (e.g., “receiving metrics captured by the agent for the consumer with respect to the content played on the terminal during the transaction when the transaction concludes at the terminal” recited in claim 3, “integrating the metrics with other metrics captured for other consumers when other content was displayed on the terminal and on other terminals” recited in claim 4). These claims are directed to methods, yet the claim language does not require the recited conditions to be true/met (e.g., it is not explicit or required that the transaction concludes). As such, the contingent limitations in these claims are not given patentable weight. Per MPEP 2111.04 II “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). For the sake of expediting prosecution, the Examiner will treat these limitations as if they were drafted to require the conditionals to be true/met. However, Applicant must appropriately amend the claims in order for these limitations to be given patentable weight.

Claim Objections
	Claim 20 is objected to because of the following informalities: --server-- should be inserted to replace “terminal” in the phrase “wherein the terminal is configured to:…precaching media selections…” as this appears to be a typo. The claim already includes a list of operations the terminal is configured to perform, and it appears as if the functions listed after this phrase are performed by the server. Appropriate correction is required. 

	Claim 20 is objected to because of the following informalities: --perform operations-- should be inserted subsequent “wherein the server is configured to” (assuming “terminal” is changed to “server” per the first objection) to ensure the claim language conforms with standard grammatical construction (because of the operations end in “ing”). Appropriate correction is required. 

	Claim 20 is objected to because of the following informalities: one instance of --content-- should be deleted in the “sending the initial content and the initial content content rules” limitation. Appropriate correction is required. 

	
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/409,430 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 2-21,  although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-29 of Application of the reference application anticipate the instant claims. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 2-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 2-19 is/are drawn to methods (i.e., a process). As such, claims 2-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 2 (representative of independent claim(s) 13) recites/describes the following steps; 
receiving a notification that a consumer is at a terminal; 
obtaining transaction data for a transaction of the consumer at the terminal; 
sending the transaction data to a retail service 
receiving from the retail service a consumer profile for the content and content play rules for content 
sending the content play rules and the consumer profile…during the transaction; 
obtaining content associated with the consumer profile and the terminal; and 
sending the content… to play…during the transaction using the content play rules and the consumer profile

These steps, under its broadest reasonable interpretation, describe or set-forth playing general and user-specific advertisements to a customer during a transaction based on a user profile and play rules, which amounts to a commercial or legal interactions (including an advertising, marketing or sales activity or behavior; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 2 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 19 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“using an Application Programming Interface (API)” (claim 2)
“to an agent processing on the terminal…to the agent to play on the terminal” (claim 2)
“captured by the agent” (claim 3)
“sending…to the agent to play…on the terminal” (claim 6)
“instructing the agent to stop playing” (claim 11)
“content being played on the terminal” (claim 13)

The requirement to execute the claimed steps/functions using “the agent” (claim 3) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “using an Application Programming Interface (API)” (claim 2) and/or “to an agent processing on the terminal…to the agent to play on the terminal” (claim 2) and/or “captured by the agent” (claim 3) and/or “sending…to the agent to play…on the terminal” (claim 6) and/or “instructing the agent to stop playing” (claim 11) and/or “content being played on the terminal” (claim 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where information/data is exchanged digitally between devices/computers and wherein marketing content is displayed using devices. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of “using an Application Programming Interface (API)” (claim 2) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because data gathering has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 4-5, 7-10, 12, and 14-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-5, 7-10, 12, and 14-19  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, claim 7 recites “wherein obtaining the initial content further includes selecting the initial content from precached media selections associated with the terminal profile for the terminal”. This is an abstract limitation which further sets forth the abstract idea encompassed by claim 7. This limitation is not an “additional element”, and therefore it is not subject to further analysis under Step 2A- Prong Two or Step 2B. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “the agent” (claim 3) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “using an Application Programming Interface (API)” (claim 2) and/or “to an agent processing on the terminal…to the agent to play on the terminal” (claim 2) and/or “captured by the agent” (claim 3) and/or “sending…to the agent to play…on the terminal” (claim 6) and/or “instructing the agent to stop playing” (claim 11) and/or “content being played on the terminal” (claim 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “using an Application Programming Interface (API)” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of marketing/advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Examiner takes Official Notice that these steps were well-understood, routine, and conventional at the effective filing date of the claimed invention. Furthermore, the lack of technical detail/description in Applicant’s own specification provides implicit evidence that these steps were well-understood, routine, and conventional.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 4-5, 7-10, 12, and 14-19  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-5, 7-10, 12, and 14-19  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 

	 Claim 13 recites the phrase “reporting a start of a transaction on the terminal by the consumer”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As a preliminary matter, the metes and bounds of “a start of a transaction” are unclear, as outlined below in the rejection under 35 U.S.C. § 112(b). As explained below, the Examiner will be interpreting the start of the transaction to be when transaction data is obtained. However, the claim already includes a step of reporting transaction data for the transaction as the data is obtained or generated. There is no support in the disclosure for a separate “reporting a start of a transaction” that is distinct in any way from reporting the transaction data itself. One of ordinary skill in the art would not recognize that the written description of the invention provides support for “reporting a start of a transaction on the terminal by the consumer” as a separate step from reporting transaction data as it is obtained or generated by the terminal. The disclosure does not support this particular embodiment. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Each of dependent claims 13-19 are similarly rejected by virtue of their dependency on this claim.

	 Claim 16 recites “the log entry comprises…a content rule identifier for the consumer-specific content rules”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner cannot find any support for this limitation in the disclosure. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
	Dependent claim 17 is similarly rejected by virtue of its dependency on this claim.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites the phrase "the content" in the “receiving from the retail service…” limitation. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 2 refers to “the content” in the “sending the content” limitation and it is unclear as to which content is being referred. For the purpose of examination, the claim language will be interpreted as the following “receiving from the retail service a consumer profile
	Each of dependent claims 3-12 are similarly rejected by virtue of their dependency on claim 2.

	Claim 5 recites the phrases "the other content" and “the metrics” and “the other metrics” and “the other terminals” and “the interface”. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, claim 5 will be interpreted as being dependent on claim 4.

	Claim 6 recites the phrase “to play the initial content on the terminal at a start of the transaction”. Claim 13 relatedly recites the phrase “reporting a start of a transaction on the terminal by the consumer”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear, in light of the specification what would constitute “a start of the transaction”. Paragraph [0027] of the published disclosure suggests presence of a customer may be reported based on an indication that a customer payment card was read or that a fuel pump was lifted from its holster (among other variations). Paragraph [0031] then states “at some point during the transaction”, which would appear to suggest the transaction has already started (e.g., based on the presence-detection event). As such, these paragraphs would appear to suggest that a transaction may “start” when the consumer lifts the fuel pump from its holster. However, this interpretation would seem to contradict other portions of the disclosure. Paragraph [0086], for example, suggests that detecting the consumers presence may not be the “start” of the transaction, as “no official transaction has been started” by the consumer. Paragraph [0090] suggests when identifying data for the customer is obtained “the transaction may have been officially  initiated”. It is unclear whether this means the transaction may have already been officially initiated before obtaining the identifying data, or whether this means the transaction is officially initiated as a result of receiving the identifying data. Either interpretation would contradict one of paragraphs [0027]-[0031] or paragraph [0090]. As such, the metes and bounds of the claim term “start of the transaction” are unclear. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “to play the initial content on the terminal at a start of the transaction” will be interpreted as “to play the initial content on the terminal before transaction data is obtained”. For the purpose of examination, the phrase “reporting a start of a transaction on the terminal by the consumer” will be interpreted as “reporting transaction data for the transaction is obtained”
	Each of dependent claims  14-19 are similarly rejected by virtue of their dependency on claim 13.

	Claim 11 recites the phrases “the initial contact rules” and "the contract rules." There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the phrase “the initial contact rules” will be interpreted as being “the initial content rules”. For the purpose of examination, the phrase “the contract rules” will be interpreted as being “the content play rules.”



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”)

With respect to claim 13, Stoudt teaches a method, comprising:
comprising: reporting a presence of a consumer at a terminal; ([0005] receiving an event raised by the transaction terminal when customer lifts the gas handle near the fuel pump payment terminal indicating the customer presence – Examiner notes Nuttell also discloses this limitation & [0019] presence notification, [0059] & [0066] may be at server)
obtaining initial content and initial content play rules based on the reporting of the presence; ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033] & [0059])
playing the initial content on the terminal in accordance with the initial content play rules; ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033] & [0059])
reporting a start of a transaction on the terminal by the consumer; ([0031] “transaction data is received in real-time…after the credit or debit card reader reads the card”, see also [0024] & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)
reporting transaction data for the transaction as the transaction data is obtained or generated by the terminal; ([0031] “transaction data is received in real-time…after the credit or debit card reader reads the card”, see also [0024] & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)
receiving a consumer-specific profile for the consumer, consumer-specific play rules, and consumer-specific content based on reporting the transaction data; and ([0024] “if customer profile information is generated by a third party, it can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player” & [0054]-[0055] identify/profile may be obtained from a third-party retail service (e.g., credit card company) & [0021]-[044] that the player’s storage means can receive/store “instructions for presenting content…can receiving advertising content and/or instructions…instructions detailing what content elements are to play and the order in which they should play…can render a display content based, at least in part, on instructions provided within the job…”. Paragraph [0039] reiterates that “rules can organize a sequence of content selected for display”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”, [0019] “advertisements targeted to their demographic”, [0028]-[0029] “customer profile may…refer to actual pre-selected content…for the customer” (i.e., “consumer-specific content”))
playing the consumer-specific content in accordance with the consumer-specific policy and the consumer-specific rules  ([0020]-[0026] “information about consumers…can be obtained…during the content display…utilized…to produce a profile of the customer…near the start of the transaction process…at the point the player receives the customer profile, the job will reconcile…to the appropriate asset instructions and insert…the appropriate content for the player to display…variables fetched accordingly…” & [0039] “the received customer profile information can be used…rules can process…the content selected and/or sequence of the content may be revised as the content is played based on the transmitted customer profile information… “ – therefore the player/agent processes the data/rules/instructions to switch/revise (i.e., stop) from playing the initial content and play the targeted content according to the content play rules associated with the user profile)
replacing the initial content being played on the terminal  ([0039] “rules can organize a sequence of content selected for display…as the content is played” - therefore second/different content may be queued to replace the first currently-displayed content during the transaction) 




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”) in view of Fieglein et al. (U.S. PG Pub No. 2017/0329773 November 16, 2017 - hereinafter "Fieglein”)

With respect to claim 2, Stoudt teaches a method, comprising:
receiving a notification that a consumer is at a terminal; ([0005] receiving an event raised by the transaction terminal when customer lifts the gas handle near the fuel pump payment terminal indicating the customer presence – Examiner notes Nuttell also discloses this limitation, [0019]) 
obtaining transaction data for a transaction of the consumer at the terminal; ([0019] & [0024] & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)
sending the transaction data to a retail service ([0024] & [0054]-[0055] the transaction data is provided to a third-party retail service (e.g., credit card company) as obtained from the transaction terminal)
receiving from the retail service a consumer profile for the content and content play rules for content sending the content play rules and the consumer profile to an agent processing on the terminal during the transaction; ([0024] “if customer profile information is generated by a third party, it can be sent directly from the third party (e.g., credit card issuer) to the player” & [0054]-[0055] identify/profile may be obtained from a third-party retail service (e.g., credit card company) & [0021]-[00244] that the player’s storage means can receive/store “instructions for presenting content…can receiving advertising content and/or instructions…instructions detailing what content elements are to play and the order in which they should play…can render a display content based, at least in part, on instructions provided within the job…”. Paragraph [0039] reiterates that “rules can organize a sequence of content selected for display”)
obtaining content associated with the consumer profile and the terminal; ([0024] “customer profile information…can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”. Stoudt further suggests in [0059] that “determining encompasses a wide variety of actions…determining may include…looking up (e.g., looking up in…a database or another data structure…determining may include receiving…”. Stoudt further suggests in [0066] that “a device can be coupled to a server to facilitate the transfer of means for performing the methods described”. Therefore, Stoudt explains that targeted content is determined based on the obtained profile, and suggests content may be located remotely from the player and that that determinations may involve retrieving content/information from a remote database or server)
sending the content to the agent to play on the terminal during the transaction using the content play rules and the consumer profile ([0005], [0026], [0033], further [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”. Stoudt further suggests in [0059] that “determining encompasses a wide variety of actions…determining may include…looking up (e.g., looking up in…a database or another data structure…determining may include receiving…”.)
Stoudt does not appear to disclose,
providing data to a retail service by using an Application Programming Interface (API)
receiving from the retail service using the API
However, Fieglein discloses  
providing data to a retail service by using an Application Programming Interface (API) (Fig 4 & [0041] & [0051] shows that information (e.g., transaction data) may be exchanged between the system/server and external content servers via various APIs)
receiving from the retail service using the API (Fig 4 & [0041] & [0051] shows that information may be received via various APIs)
Fieglein suggests it is advantageous to include providing data to a retail service by using an Application Programming Interface (API) and receiving from the retail service using the API because doing so can provide an effective and efficient mechanism for information to be exchanged between disparate system components ([0157]-[0159] & [0170]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt  to include providing data to a retail service by using an Application Programming Interface (API) and receiving from the retail service using the API, as taught by Fieglein, because doing so can provide an effective and efficient mechanism for information to be exchanged between disparate system components.





	Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stoudt in view of Fieglein, as applied to claim 2 above, and further in view of Nuttall (U.S. PG Pub No. 2007/0132660 June 14, 2007 - hereinafter "Nuttall”)

With respect to claim 3, Stroudt and Feiglein teach the method of claim 2. Stoudt does not appear to disclose,
further comprising: receiving metrics captured by the agent for the consumer with respect to the content played on the terminal during the transaction when the transaction concludes at the terminal
However, Nuttall discloses 
receiving metrics captured by the agent for the consumer with respect to the content played on the terminal during the transaction when the transaction concludes at the terminal ([0069] & [0031] & [0034], see also [0023] “information about the operation of the media player…playing time and playing frequency…total play time” & [0046]-[0047] “media clip activity…logged information…customer input…comprehensive usage reports…accounting of time duration…by location, groupings, or totals” & [0064] & [0067] “time stamps…start and stop times...”)
Nuttall suggests it is advantageous to include receiving metrics captured by the agent for the consumer with respect to the content played on the terminal during the transaction when the transaction concludes at the terminal, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results. ([0023] & [0061] & [0058] & [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein to include receiving metrics captured by the agent for the consumer with respect to the content played on the terminal during the transaction when the transaction concludes at the terminal, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Examiner notes Prosperie (cited at the end of this action) also discloses these claim elements.

With respect to claim 4, Stroudt, Feiglein, and Nuttall teach the method of claim 3. Stoudt does not appear to disclose,
further comprising: integrating the metrics with other metrics captured for other consumers when other content was displayed on the terminal and on other terminals; and 
providing an interface for searching and reporting from the metrics and the other metrics
However, Nuttall discloses 
integrating the metrics with other metrics captured for other consumers when other content was displayed on the terminal and on other terminals; ([0069] & [0031] & [0034], see also [0023] “information about the operation of the media player…playing time and playing frequency…total play time” & [0046]-[0047] “media clip activity…logged information…customer input…comprehensive usage reports…accounting of time duration…by location, groupings, or totals” & [0064] & [0067] “time stamps…start and stop times...”)
providing an interface for searching and reporting from the metrics and the other metrics ([0046]-[0047] “data reporting software…generates reports on the information collected and logged at multimedia players…media clip activity…operators of the office private network can display the logged information…may select one of these several versions….can also be analyzed to monitor advertisement effectiveness…provides comprehensive usage reports…reporting by location, groupings or totals”, [0051] “reacting to operator queries”)
Nuttall suggests it is advantageous to include integrating the metrics with other metrics captured for other consumers when other content was displayed on the terminal and on other terminals; and providing an interface for searching and reporting from the metrics and the other metrics, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results. ([0023] & [0061] & [0058] & [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein to include integrating the metrics with other metrics captured for other consumers when other content was displayed on the terminal and on other terminals; and providing an interface for searching and reporting from the metrics and the other metrics, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Examiner notes Prosperie (cited at the end of this action) also discloses these claim elements.

With respect to claim 5, Stroudt, Feiglein, and Nuttall teach the method of claim 4. Stoudt does not appear to disclose,
further comprising: providing a tracking service with respect to the content, the other content, the metrics, the other metrics, the transaction, other transactions associated with the other consumers, the terminal, and the other terminals through the interface
However, Nuttall discloses 
providing a tracking service with respect to the content, the other content, the metrics, the other metrics, the transaction, other transactions associated with the other consumers, the terminal, and the other terminals through the interface ([0069] & [0031] & [0034], see also [0023] “information about the operation of the media player…playing time and playing frequency…total play time” & [0046]-[0047] “data reporting software…generates reports on the information collected and logged at multimedia players…media clip activity…operators of the office private network can display the logged information…may select one of these several versions….can also be analyzed to monitor advertisement effectiveness…provides comprehensive usage reports…reporting by location, groupings or totals” &  [0064] & [0067] “time stamps…start and stop times...”  [0051])
Nuttall suggests it is advantageous to include providing a tracking service with respect to the content, the other content, the metrics, the other metrics, the transaction, other transactions associated with the other consumers, the terminal, and the other terminals through the interface, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results. ([0023] & [0061] & [0058] & [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein to include providing a tracking service with respect to the content, the other content, the metrics, the other metrics, the transaction, other transactions associated with the other consumers, the terminal, and the other terminals through the interface, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Examiner notes Prosperie (cited at the end of this action) also discloses these claim elements.

With respect to claim 6, Stoudt teaches the method of claim 2;
wherein receiving the notification further includes obtaining an initial content for the terminal and initial content rules for playing the initial content and sending the initial content and the initial content rules to the agent to play the initial content on the terminal at a start of the transaction ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033])
Stoudt does not appear to disclose,
obtaining an initial content based on a terminal profile for the terminal 
However, Nuttall discloses 
obtaining an initial content based on a terminal profile for the terminal ([0021] “specifically targeted data filed to players in specific locations”, and [0037]-[0045] “customize and compile the data filed for the individual multimedia players or gar stations…generating…for each gas station or multimedia player…site-specific information…specific data files…may influence the advertisement customization…play windows…days and times can be assigned to the data files…this information is transmitted to the multimedia player along with the data file…default advertisement…generic material for the gas station…on-site customization…player information as a name…selects one or more data files…specifies destination sites..”, see also [0018] “specific gas station incentives…nearby”, [0027] “may modify…the received data file…displays located in specific ethnic regions…hours”, [0029[ “enables an operator…assemble data file…for each station…individual gas pumps…determined…from employees…of the convenience store…”, [0032]-[0033] “site-specific default advertisement…store hours…one-site customization”,   [0058] and  [0060] “according to…station location” )
Nuttall suggests it is advantageous to include obtaining an initial content based on a terminal profile for the terminal, because doing so can ensure the initial content is particularly relevant for the specific terminal ([0021], [0037]-[0045], [0018], [0027], [0029], [0032]-[0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein to include obtaining an initial content based on a terminal profile for the terminal, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Examiner notes Prosperie (cited at the end of this action) also discloses these claim elements.

With respect to claim 7, Stoudt teaches the method of claim 6;
wherein obtaining the initial content further includes selecting the initial content from precached media selections associated with the terminal profile for the terminal ([0021]-[0024] “player…coupled to a network…coupled to a storage means…can be stored in the storage means…content management…create, schedule, and traffic content to the player… can be disseminated to each player in the system in advance of their scheduled play periods…each player…job instructions detailing what content elements are to play and order…specific content” – Examiner notes the combination with Nuttall above already discloses terminal profile for the terminal used to select the content/rules, [0033])

For the sake of expediting prosecution, Examiner notes Nuttall also discloses selecting the content from precached selection ([0042]-[0045], [0060]-[0061] & [0069])

With respect to claim 8, Stoudt teaches the method of claim 6;
wherein obtaining the transaction data further includes receiving the transaction data as the transaction data is being gathered and generated by the terminal ([0031] “transaction data is received in real-time…after the credit or debit card reader reads the card”, see also [0024] & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)

With respect to claim 9, Stoudt teaches the method of claim 7;
wherein obtaining the transaction data further includes identifying a portion of the transaction data that permits the consumer to be uniquely identified and initiating the sending of the transaction data received at that point in time to the retail service with a consumer identifier for the consumer ([0031]-[0033] “transaction data is received …after the credit or debit card reader reads the card…customer’s payment card number…first six digits…derived from the use of a specific debit or credit card reader…location information”, see also [0024] “consumer card swipe…can trigger…reconcile the customer profile” & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)

With respect to claim 10, Stoudt teaches the method of claim 8;
wherein obtaining the content further includes obtaining the content based on the consumer profile and the terminal profile ([0024] “customer profile information…can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”. Stoudt further suggests in [0059] that “determining encompasses a wide variety of actions…determining may include…looking up (e.g., looking up in…a database or another data structure…determining may include receiving…”. Stoudt further suggests in [0066] that “a device can be coupled to a server to facilitate the transfer of means for performing the methods described”. Therefore, Stoudt explains that targeted content is determined based on the obtained profile, and suggests content may be located remotely from the player and that that determinations may involve retrieving content/information from a remote database or server – Examiner notes the combination with Nuttall above already discloses that terminal profile for the terminal may also be used to select the content/rules)


With respect to claim 11, Stoudt teaches the method of claim 9;
wherein sending the content further includes instructing the agent to stop playing the initial content with the initial content rules and play the content with the content play rules ([0020]-[0026] “information about consumers…can be obtained…during the content display…utilized…to produce a profile of the customer…near the start of the transaction process…at the point the player receives the customer profile, the job will reconcile…to the appropriate asset instructions and insert…the appropriate content for the player to display…variables fetched accordingly…” & [0039] “the received customer profile information can be used…rules can process…the content selected and/or sequence of the content may be revised as the content is played based on the transmitted customer profile information… “ – therefore the player/agent processes the data/rules/instructions to switch/revise (i.e., stop) from playing the initial content and play the targeted content according to the content play rules associated with the user profile)




	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stoudt in view of Fieglein, as applied to claim 2 above, and further in view of Nuttall (U.S. PG Pub No. 2007/0132660 June 14, 2007 - hereinafter "Nuttall”) and further in view of Argue et al. (U.S. PG Pub No. 2014/0012658 January 9, 2014 - hereinafter "Argue”)

With respect to claim 12, Stroudt teaches the method of claim 2. 
further comprising: obtaining a log of data maintained by the agent on the terminal that comprises a consumer profile identifier for each consumer profile associated with each for the corresponding transaction ([0031] “transaction data…in batch mode” and [0031]-[0033] “transaction data is received …after the credit or debit card reader reads the card…customer’s payment card number…first six digits…derived from the use of a specific debit or credit card reader…location information”, see also [0024] “consumer card swipe…can trigger…reconcile the customer profile” & [0054]-[0055] credit card information is equivalent to a consumer profile identifier for each consumer profile associated with each transaction data obtained from the consumer from the transaction terminal during the transaction)
Stoudt does not appear to disclose,
obtaining a log of data that comprises media identifiers for media content played on the terminal, calendar dates and times of day for each media content when played on the terminal, a terminal identifier for the terminal, a geographical location of the terminal, a transaction identifier for each transaction and each media content played for the corresponding transaction, and each transaction identifier for a corresponding transaction
However, Nuttall discloses 
obtaining a log of data maintained by the agent on the terminal that comprises media identifiers for media content played on the terminal, calendar dates and times of day for each media content when played on the terminal, a terminal identifier for the terminal, a geographical location of the terminal, each media content played for the corresponding transaction ([0069] & [0031] & [0034], see also [0023] “information about the operation of the media player…playing time and playing frequency of a data file…total play time and frequency of a data file at different pumps” – therefore obtains a log of data maintained by the agent on the terminal that comprises media identifiers for media content played on the terminal and per [0062] “each player…addressable identify” – includes terminal identifier for the terminal, [0046]-[0047] “media clip activity…logged information about individual multimedia players…data files, and usage”…customer input data to the multimedia player…can also be analyzed…each individual pump handle use may be associated with actual media played on the multimedia player during that use…comprehensive usage reports…accounting of time duration…by location, groupings, or totals” – therefore includes geographic location of the terminal and each media content played for each transaction, [0058] “hour of start…day of start, month of start…stop playing…hour…address…player name” – therefore information about the playing of the media file includes calendar dates and times of day for each media content played on the terminal, & [0064] “logs information about the time and duration…specific display activity that was initiated” therefore includes time of day for particular transaction. & [0067] “detailed information about the gas pump activities and the data filed played, logs data about the played data files…time stamps the logged data with the start and stop times of the specific data file….”)
Nuttall suggests it is advantageous to include obtaining a log of data maintained by the agent on the terminal that comprises media identifiers for media content played on the terminal, calendar dates and times of day for each media content when played on the terminal, a terminal identifier for the terminal, a geographical location of the terminal, each media content played for the corresponding transaction, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results. ([0023] & [0061] & [0058] & [0019]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein to include obtaining a log of data maintained by the agent on the terminal that comprises media identifiers for media content played on the terminal, calendar dates and times of day for each media content when played on the terminal, a terminal identifier for the terminal, a geographical location of the terminal, each media content played for the corresponding transaction, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Stoudt, Feiglein, and Nuttall do not appear to disclose,
obtaining a log of data that comprises a transaction identifier for each transaction… each transaction identifier for a corresponding transaction
However, Argue discloses 
obtaining a log of data that comprises a transaction identifier for each transaction… each transaction identifier for a corresponding transaction ([0022] “transaction ID”)
Argue suggests it is advantageous to include obtaining a log of data that comprises a transaction identifier for each transaction… each transaction identifier for a corresponding transaction, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Feiglein in view of Nussell to include obtaining a log of data that comprises a transaction identifier for each transaction… each transaction identifier for a corresponding transaction, as taught by Argue, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness.





	Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”) in view of Avalos et al. (U.S. PG Pub No. 2016/0379261 December 29, 2016 - hereinafter "Avalos”)

With respect to claim 14, Stoudt teaches the method of claim 13. Stoudt does not appear to disclose,
further comprising: recording a total amount of time that the consumer looked at the consumer-specific content during the transaction;
recording a second total amount of time that the consumer looked away from the consumer-specific content during the transaction; and 
recording facial features of the consumer when looking at the consumer-specific content during the transaction and the corresponding locations within the consumer- specific content when the facial features were recorded
However, Avalos discloses 
further comprising: recording a total amount of time that the consumer looked at the consumer-specific content during the transaction; ([0026]-[0028] “analyzes the images captured by the cameras to determine audience metrics…eye gaze of the audience…measure the length of time…has been viewing each portion…evaluate the success…monitor…how long their gaze remained on the new content”, see also [0040] & [0051])
recording a second total amount of time that the consumer looked away from the consumer-specific content during the transaction; and ([0040] &[0031]-[0033] & [0043] &  [0051] )
recording facial features of the consumer when looking at the consumer-specific content during the transaction and the corresponding locations within the consumer- specific content when the facial features were recorded ([0017] “analyze facial features…determine…what part of the digital sign a person is viewing…looking at the sign”, see also ([0040] &[0031]-[0033] & [0043] &  [0051] )
Avalos suggests it is advantageous to include recording a total amount of time that the consumer looked at the consumer-specific content during the transaction; recording a second total amount of time that the consumer looked away from the consumer-specific content during the transaction; and recording facial features of the consumer when looking at the consumer-specific content during the transaction and the corresponding locations within the consumer- specific content when the facial features were recorded, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt to include recording a total amount of time that the consumer looked at the consumer-specific content during the transaction; recording a second total amount of time that the consumer looked away from the consumer-specific content during the transaction; and recording facial features of the consumer when looking at the consumer-specific content during the transaction and the corresponding locations within the consumer- specific content when the facial features were recorded, as taught by Avalos, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).

With respect to claim 15, Stoudt and Avalos teach the method of claim 14. Stoudt does not appear to disclose,
further comprising: reporting the total amount of time, the second total amount of time, and the facial features with the corresponding locations when the transaction ends
However, Avalos discloses 
reporting the total amount of time, the second total amount of time, and the facial features with the corresponding locations when the transaction ends ([0017]-[0019] “metrics…sent to the remote computing system…what content was rendered…time of day….duration…where” , [0044] changing audience profile is when transaction ends)
Avalos suggests it is advantageous to include reporting the total amount of time, the second total amount of time, and the facial features with the corresponding locations when the transaction ends, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt to include reporting the total amount of time, the second total amount of time, and the facial features with the corresponding locations when the transaction ends, as taught by Avalos, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).

With respect to claim 18, Stoudt teaches the method of claim 13. Stoudt does not appear to disclose,
further comprising: tracking eyes and facial features of the consumer while the consumer-specific content is being played on the terminal; and recording metrics for the tracking with respect to locations within the content- specific content for each metric
However, Avalos discloses 
tracking eyes and facial features of the consumer while the consumer-specific content is being played on the terminal; and recording metrics for the tracking with respect to locations within the content- specific content for each metric ([0026]-[0028] “analyzes the images captured by the cameras to determine audience metrics…eye gaze of the audience…measure the length of time…has been viewing each portion…evaluate the success…monitor…how long their gaze remained on the new content”, see also [0040] & [0051], [0017] “analyze facial features…determine…what part of the digital sign a person is viewing…looking at the sign”, see also [0031]-[0033] & [0043])
Avalos suggests it is advantageous to include tracking eyes and facial features of the consumer while the consumer-specific content is being played on the terminal; and recording metrics for the tracking with respect to locations within the content- specific content for each metric, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt to include tracking eyes and facial features of the consumer while the consumer-specific content is being played on the terminal; and recording metrics for the tracking with respect to locations within the content- specific content for each metric, as taught by Avalos, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).




	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoudt in view of Avalos, as applied to claim 15 above, and further in view of Argue et al. (U.S. PG Pub No. 2014/0012658 January 9, 2014 - hereinafter "Argue”)

With respect to claim 16, Stoudt teaches the method of claim 15;
further comprising: adding a log entry into a log, the log entry comprises a consumer profile identifier for the consumer profile and a content rule identifier for the consumer-specific content rules and a geographical location of the terminal, ([0031] “transaction data…in batch mode” and [0031]-[0033] “transaction data is received …after the credit or debit card reader reads the card…customer’s payment card number…first six digits…derived from the use of a specific debit or credit card reader…location information”, see also [0024] “consumer card swipe…can trigger…reconcile the customer profile” & [0054]-[0055] credit card information is equivalent to a consumer profile identifier for each consumer profile associated with each transaction data obtained from the consumer from the transaction terminal during the transaction, [0051] “location information”)
Stoudt does not appear to disclose,
the log entry comprises a terminal identifier for the terminal, a current date, a current time of day, a content identifier for the consumer-specific content, a transaction identifier for the transaction, the total amount of time, the second total amount of time, and the facial features with the corresponding locations within the consumer-specific content when facial features were recorded
However, Avalos discloses 
the log entry comprises a terminal identifier for the terminal, a current date, a current time of day, a content identifier for the consumer-specific content, the total amount of time, the second total amount of time, and the facial features with the corresponding locations within the consumer-specific content when facial features were recorded ([0017]-[0018] “audience metrics…time of day and length of time that a person has viewed particular content…what content was rendered…time of day…duration of the rendering, and where the content was rendered…” – therefore the log entry comprises a terminal identifier for the terminal, a current date, a current time of day, a content identifier for the consumer-specific content, the total amount of time, the second total amount of time, and the facial features with the corresponding locations within the consumer-specific content when facial features were recorded, [0020] “determine…during certain hours of the day”, [0026]-[0028] “analyzes the images captured by the cameras to determine audience metrics…eye gaze of the audience…measure the length of time…has been viewing each portion…evaluate the success…monitor…how long their gaze remained on the new content”, see also [0033]-[0035] & [0040])
Avalos suggests it is advantageous to include wherein the log entry comprises a terminal identifier for the terminal, a current date, a current time of day, a content identifier for the consumer-specific content, the total amount of time, the second total amount of time, and the facial features with the corresponding locations within the consumer-specific content when facial features were recorded, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt to include wherein the log entry comprises a terminal identifier for the terminal, a current date, a current time of day, a content identifier for the consumer-specific content, the total amount of time, the second total amount of time, and the facial features with the corresponding locations within the consumer-specific content when facial features were recorded, as taught by Avalos, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).

Stoudt and Avalos do not appear to disclose,
the log entry comprises a transaction identifier for the transaction
However, Argue discloses 
the log entry comprises a transaction identifier for the transaction ([0022] “transaction ID”)
Argue suggests it is advantageous to include the log entry comprises a transaction identifier for the transaction, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt in view of Avalos to include the log entry comprises a transaction identifier for the transaction, as taught by Argue, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness.

With respect to claim 17, Stoudt teaches the method of claim 16;
further comprising: reporting the log with the log entries and other log entries for other transaction at the terminal ([0031] “…in batch mode”)

Examiner notes Avalos also discloses reporting the log with the log entries and other log entries for other transaction at the terminal ([0017]-[0019] “metrics…sent to the remote computing system…what content was rendered…time of day….duration…where” , [0044] changing audience profile is when transaction ends)



	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”) in view of Versaci (U.S. PG Pub No. 2016/0086446 March 24, 2016 - hereinafter "Versaci”)

With respect to claim 19, Stoudt teaches the method of claim 13. Stoudt does not appear to disclose,
wherein playing the consumer-specific content further includes preventing the terminal from stopping the playing and ensuring that the playing occurs for an amount of time defined in the consumer-specific content rules
However, Versaci discloses 
wherein playing the consumer-specific content further includes preventing the terminal from stopping the playing and ensuring that the playing occurs for an amount of time defined in the consumer-specific content rules ([0037] “advertisement may have a time component…requiring it to be displayed for at least a predetermined length of time” – therefore the rule/requirement would rrevent the terminal from stopping the playing and ensuring that the playing occurs for an amount of time )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoudt to include wherein playing the consumer-specific content further includes preventing the terminal from stopping the playing and ensuring that the playing occurs for an amount of time defined in the consumer-specific content rules, as taught by Versaci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would ensure an advertisement impression is displayed for at least a required period of time per an advertisers wishes.





	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoudt et al. (U.S. PG Pub No. 2011/0226854, September 22, 2011 - hereinafter "Stoudt”) in view of Avalos et al. (U.S. PG Pub No. 2016/0379261 December 29, 2016 - hereinafter "Avalos”) in view of Nuttall (U.S. PG Pub No. 2007/0132660 June 14, 2007 - hereinafter "Nuttall”) in view of Fieglein et al. (U.S. PG Pub No. 2017/0329773 November 16, 2017 - hereinafter "Fieglein”)

With respect to claim 20, Stoudt teaches a system, comprising:
a server; (Fig 4C tags 410a and/or 410b)
a terminal; (Fig 4c tag 110)
a fuel pump connected to and controlled by the terminal; wherein the terminal is configured to perform operations comprising: (Fig 1B & [0005] “each gas pump has an audio/video player and screen” & [0051])
reporting a presence of a consumer at the terminal based on detection of a fuel pump handle being removed from a holster of the fuel pump; ([0019] “triggered by the presence…of each customer”, [0005] receiving an event raised by the transaction terminal when customer lifts the gas handle near the fuel pump payment terminal indicating the customer presence – Examiner notes Nuttell also discloses this limitation)
obtaining initial content from the server and initial content rules from the server; ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033] & [0059])
playing the initial content according to the initial content rules on a display of the terminal; ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033] & [0059])
streaming transaction data to the server as the transaction data is received or as the transaction data is identified for a transaction when the transaction for a purchase of fuel is initiated by the consumer at the terminal; ([0031] “transaction data is received in real-time…after the credit or debit card reader reads the card”, see also [0024] & [0054]-[0055] credit card information is identifying data obtained from the consumer from the transaction terminal during the transaction)
obtaining consumer-specific content, a consumer-specific profile, and consumer- specific content rules from the server based on the streaming; ([0024] “if customer profile information is generated by a third party, it can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player” & [0054]-[0055] identify/profile may be obtained from a third-party retail service (e.g., credit card company) & [0021]-[044] that the player’s storage means can receive/store “instructions for presenting content…can receiving advertising content and/or instructions…instructions detailing what content elements are to play and the order in which they should play…can render a display content based, at least in part, on instructions provided within the job…”. Paragraph [0039] reiterates that “rules can organize a sequence of content selected for display”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”, [0019] “advertisements targeted to their demographic”, [0028]-[0029] “customer profile may…refer to actual pre-selected content…for the customer” (i.e., “consumer-specific content”))
playing the consumer-specific content in accordance with the consumer-specific profile and the consumer-specific content rules on the display ([0020]-[0026] “information about consumers…can be obtained…during the content display…utilized…to produce a profile of the customer…near the start of the transaction process…at the point the player receives the customer profile, the job will reconcile…to the appropriate asset instructions and insert…the appropriate content for the player to display…variables fetched accordingly…” & [0039] “the received customer profile information can be used…rules can process…the content selected and/or sequence of the content may be revised as the content is played based on the transmitted customer profile information… “ – therefore the player/agent processes the data/rules/instructions to switch/revise (i.e., stop) from playing the initial content and play the targeted content according to the content play rules associated with the user profile)
replacing the playing of the initial content; ([0039] “rules can organize a sequence of content selected for display…as the content is played” - therefore second/different content may be queued to replace the first currently-displayed content during the transaction)
wherein the terminal is configured to: precaching media selections for the terminal ([0021]-[0024] “player…coupled to a network…coupled to a storage means…can be stored in the storage means…content management…create, schedule, and traffic content to the player… can be disseminated to each player in the system in advance of their scheduled play periods…each player…job instructions detailing what content elements are to play and order…specific content”, [0033])
sending the initial content and the initial content rules by selecting the initial content from the media selections when the terminal reports the presence; ([0021]-[0024] “player…coupled to a network…coupled to a storage means…instructions for presenting content…content and instructions can be generated and transmitted to the player from an advertising content/instruction generator…player can receive advertising content and/or instructions…can be stored in the storage means…content management…create, schedule, and traffic content to the player…jobs can be disseminated to each player…each player…job instructions detailing what content elements are to play and order…specific content” and [0019] “information about consumers paying…can be obtained…during the content display”, [0033])
identifying a consumer identifier for the consumer from the transaction data streamed from the terminal and obtaining the consumer-specific profile and the consumer-specific content rules; ([0024] “if customer profile information is generated by a third party, it can be sent directly from the third party (e.g., credit card issuer) to the player” & [0054]-[0055] identify/profile may be obtained from a third-party retail service (e.g., credit card company) & [0021]-[00244] that the player’s storage means can receive/store “instructions for presenting content…can receiving advertising content and/or instructions…instructions detailing what content elements are to play and the order in which they should play…can render a display content based, at least in part, on instructions provided within the job…”. Paragraph [0039] reiterates that “rules can organize a sequence of content selected for display”)
obtaining the consumer-specific content from a retail service using the consumer identifier and the consumer-specific profile; ([0024] “customer profile information…can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”. Stoudt further suggests in [0059] that “determining encompasses a wide variety of actions…determining may include…looking up (e.g., looking up in…a database or another data structure…determining may include receiving…”. Stoudt further suggests in [0066] that “a device can be coupled to a server to facilitate the transfer of means for performing the methods described”. Therefore, Stoudt explains that targeted content is determined based on the obtained profile, and suggests content may be located remotely from the player and that that determinations may involve retrieving content/information from a remote database or server)
sending the consumer-specific content, the consumer-specific profile, and the consumer-specific content rules to the terminal; and ([0024] “if customer profile information is generated by a third party, it can be sent directly from the third party (e.g., credit card issuer) to the player...and the variables fetched accordingly…so that content control variables are delivered to and processed by the appropriate player” & [0054]-[0055] identify/profile may be obtained from a third-party retail service (e.g., credit card company) & [0021]-[044] that the player’s storage means can receive/store “instructions for presenting content…can receiving advertising content and/or instructions…instructions detailing what content elements are to play and the order in which they should play…can render a display content based, at least in part, on instructions provided within the job…”. Paragraph [0039] reiterates that “rules can organize a sequence of content selected for display”, [0026] “once the player receives the customer profile…processed according to one or more rules to determine which content to present to the customer…may select appropriate content for this customer”, [0021] “the player may…be coupled to a storage means. The storage means can store content…via a network the player can receive advertising content”, [0019] “advertisements targeted to their demographic”, [0028]-[0029] “customer profile may…refer to actual pre-selected content…for the customer” (i.e., “consumer-specific content”))
Stoudt does not appear to disclose,
tracking and recording eye movements and facial features of the consumer during the playing of the consumer-specific content; recording the eye movements and the facial features as metrics; and reporting the metrics to the server;
media selections for the terminal based on a terminal profile for the terminal;
providing an interface to the metrics via an Application Programming Interface
However, Avalos discloses 
tracking and recording eye movements and facial features of the consumer during the playing of the consumer-specific content; recording the eye movements and the facial features as metrics; ([0026]-[0028] “analyzes the images captured by the cameras to determine audience metrics…eye gaze of the audience…measure the length of time…has been viewing each portion…evaluate the success…monitor…how long their gaze remained on the new content”, see also [0040] & [0051], [0017] “analyze facial features…determine…what part of the digital sign a person is viewing…looking at the sign”, see also [0031]-[0033] & [0043])
and reporting the metrics to the server; ([0017]-[0019] “metrics…sent to the remote computing system…what content was rendered…time of day….duration…where” , [0044] changing audience profile is when transaction ends)
providing an interface to the metrics ([0019] “remote computing system receives the audience metrics…data mining module…data storage module”)
Avalos suggests it is advantageous to include tracking and recording eye movements and facial features of the consumer during the playing of the consumer-specific content; recording the eye movements and the facial features as metrics; reporting the metrics to the server; and providing an interface to the metrics, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoudt to include tracking and recording eye movements and facial features of the consumer during the playing of the consumer-specific content; recording the eye movements and the facial features as metrics; reporting the metrics to the server; and providing an interface to the metrics, as taught by Avalos, because doing so can enable analyzing success, effectiveness, and status of campaigns which may increase satisfaction and ultimately ad effectiveness ([0022]).

Stoudt and Avalos do not appear to disclose,
media selections for the terminal based on a terminal profile for the terminal;
providing an interface via an Application Programming Interface
However, Nuttall discloses 
media selections for the terminal based on a terminal profile for the terminal ([0021] “specifically targeted data filed to players in specific locations”, and [0037]-[0045] “customize and compile the data filed for the individual multimedia players or gar stations…generating…for each gas station or multimedia player…site-specific information…specific data files…may influence the advertisement customization…play windows…days and times can be assigned to the data files…this information is transmitted to the multimedia player along with the data file…default advertisement…generic material for the gas station…on-site customization…player information as a name…selects one or more data files…specifies destination sites..”, see also [0018] “specific gas station incentives…nearby”, [0027] “may modify…the received data file…displays located in specific ethnic regions…hours”, [0029[ “enables an operator…assemble data file…for each station…individual gas pumps…determined…from employees…of the convenience store…”, [0032]-[0033] “site-specific default advertisement…store hours…one-site customization”,   [0058] and  [0060] “according to…station location” )
Nuttall suggests it is advantageous to include media selections for the terminal based on a terminal profile for the terminal, because doing so can ensure the initial content is particularly relevant for the specific terminal ([0021], [0037]-[0045], [0018], [0027], [0029], [0032]-[0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoudt in view of Avalos to include media selections for the terminal based on a terminal profile for the terminal, as taught by Nuttall, because doing so can provide an indication of advertising effectiveness and enable better campaign management in order to improve results.

Stoudt, Avalos, and Nuttall do not appear to disclose,
providing an interface via an Application Programming Interface
However, Fieglein discloses  
providing an interface via an Application Programming Interface (API) (Fig 4 & [0041] & [0051] shows that information may be exchanged between the system/server and external content servers via various APIs)
Fieglein suggests it is advantageous to include providing an interface via an Application Programming Interface because doing so can provide an effective and efficient mechanism for information to be exchanged between disparate system components ([0157]-[0159] & [0170]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoudt in view of Avalos in view of Nuttall to include providing an interface via an Application Programming Interface, as taught by Fieglein, because doing so can provide an effective and efficient mechanism for information to be exchanged between disparate system components.

With respect to claim 21, Stoudt, Avalos, Nuttall, and Fieglein teacs the system of claim 20. Stoudt does not appear to disclose,
wherein the server is further configured to perform additional operations comprising: providing the consumer-specific content rules with additional rules for terminating the playing of the consumer-specific content and for the tracking and the recording performed by the terminal
However, Nuttall discloses 
wherein the server is further configured to perform additional operations comprising: providing the consumer-specific content rules with additional rules for terminating the playing of the consumer-specific content ([0069] “notifies the player control software of this status and the player control software stops playing dynamic data files and returns to playing static”,  [0067] “start and stop times of the specific data file”)
and for the tracking and the recording performed by the terminal ([0069] & [0031] & [0034], see also [0023] “information about the operation of the media player…playing time and playing frequency…total play time” & [0046]-[0047] “media clip activity…logged information…customer input…comprehensive usage reports…accounting of time duration…by location, groupings, or totals” & [0064] & [0067] “time stamps…start and stop times...”)
Nuttall suggests it is advantageous to include wherein the server is further configured to perform additional operations comprising: providing the consumer-specific content rules with additional rules for terminating the playing of the consumer-specific content and for the tracking and the recording performed by the terminal, because doing so can ensure the terminal controls the display of the content in accordance with the desires of the advertiser and to ensure the system captures the necessary metrics ([0069] & [0031] & [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoudt in view of Avalos to include wherein the server is further configured to perform additional operations comprising: providing the consumer-specific content rules with additional rules for terminating the playing of the consumer-specific content and for the tracking and the recording performed by the terminal, as taught by Nuttall, because doing so can ensure the terminal controls the display of the content in accordance with the desires of the advertiser and to ensure the system captures the necessary metrics.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Hradetzky (U.S. PG Pub No. 2014/0095318, April 3, 2014) teaches a gas pump displaying a generic advertisement upon customer presence detection and using a received user ID to obtain a user profile and present subsequent targeted advertising content to the user while pumping gas. Also uses cameras for customer ID and for tracking gaze time. 

Morris et al. (U.S. PG Pub No. 2017/0308965, October 26, 2017) teaches a gas pump displaying a generic advertisement upon customer presence detection and using a received user ID to obtain a user profile and present subsequent targeted advertising content to the user while pumping gas.

Prosperie (U.S. PG Pub No. 2016/0148181, May 26, 2016 - hereinafter "Prosperie”) discloses receiving metrics data from the transaction terminal with respect to the content and the different content when the transaction concludes at the transaction terminal ([0046] “an interface for each party…able to view behavioral, demographic statistics and other data resulting from each advertisement” – therefore metrics a received from the transaction terminal with respect to all displayed content, [0048] “total oversight on each locations performance data, statistics…”, Fig 37 & Fig 42 ) and integrating the metrics data with other metrics data and providing an interface for searching and generating reports from the metrics data and the other metrics data ([0046] “an interface for each party…able to view behavioral, demographic statistics and other data resulting from each advertisement”, [0048] “total oversight on each locations performance data, statistics…”, Fig 37 & Fig 42) and wherein integrating further includes processing the metrics data and the other metrics data, and providing tracking services with respect to the content, the different content, the transaction, the transaction terminal, and the consumer through the interface ([0046] “an interface for each party…able to view behavioral, demographic statistics and other data resulting from each advertisement”, [0048] “total oversight on each locations performance data, statistics…”, Fig 37 & Fig 42 provides tracking services with respect to each) and gathering consumer interaction data with respect to the content while the content is playing on the display ([0053]-[0054] & CLAIM 1 interaction data with respect to the content can be gathered while the content is playing on the display (e.g., to enable purchase of a displayed ad or retrieval of a displayed promotion))

“Marketing at the Pump” (Reill, Howard, November 7, 2017; published online at https://cstoredecisions.com/2017/11/07/marketing-at-the-pump/) teaches playing personalized ads at a fuel pump.


Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681